Order entered on February 11, 1963, unanimously modified on the law and the facts by reducing the award of temporary alimony to $500 per week and the counsel fee to $7,500, and as so modified, affirmed, without costs. In our opinion the awards made at Special Term were excessive. Each of the parties, before their marriage to each other in April, 1962, had a history of multiple prior marriages. Their present marital adventure was of short duration — a matter of months. Since, unquestionably, defendant is a wealthy man, there is no problem here of his ability to pay for the support of the plaintiff. Therefore, at this stage of the proceedings, our only concern is to attempt to approximate, from the conflicting affidavits, the preseparation standard of living during the brief marriage, as a basis for awarding temporary alimony. Plaintiff’s claims about the manner and style of living of the parties are patently exaggerated and extravagant. That does not, however, as we pointed out in Becker v. Becker (17 A D 2d 806) require that she be awarded less than she is entitled to, although less than she demanded. Settle order on notice. Concur — Breitel, J. P., Valente, McNally and Eager, JJ.